Exhibit 10(vv)

Terms of Localization for Helmut Wieser

Purpose for Change:

 

  •  

An agreement has been reached with Mr. Wieser to localize him to the U.S.
effective January 1, 2007. When he transferred to the U.S. in January 2005, it
was anticipated that his assignment would be two or three years. During this
period, it was agreed that the Expatriate Plan would cover him, but the company
reserved the right at any point to have him become a permanent transfer to the
U.S. Given his current assignment and level in the company, it is unlikely that
he will be Europe based in the future and therefore U.S. localization now is
appropriate.

Terms of the Agreement:

 

  •  

Elimination of all expatriate benefits effective January 1, 2007.

 

  •  

Participation in the Alcoa Retirement Plan I Rule I-M with all Alcoa service
recognized back to date of hire (October 1, 2000) with an offset for the value
of APK Pensionkasse (“Retirement Plan”) for calculation purposes. This
arrangement replaces his previous contractual pension agreement.

 

  •  

Participation in the regular company U.S. health care scheme. In the event he
retires outside the U.S., per current practice, he will be eligible for the
Cigna Global Retiree Medical Plan for any post-retiree medical benefits.

 

  •  

Eligibility to participate in the U.S. savings plan, deferred compensation plan,
life insurance plan, and disability plan.

 

  •  

By March 1, 2007 a lump sum payment of USD $500,000 less any applicable taxes
will be made to facilitate transition from expatriate status to localized
status.

Additional Benefits Eligibility:

 

  •  

To assist in transition to the New York Office, he will receive a special
supplemental payment equal to six times his monthly base pay, which is not
grossed up for taxes, and is customary under the New York office relocation
plan. This payment will be made in a lump sum on March 1, 2007 and will be
calculated based upon his March 2007 salary.

 

  •  

Under the U.S. Domestic Relocation Policy he will be eligible for home purchase
assistance and a mortgage subsidy less any applicable taxes should he purchase a
home in the New York area before January 1, 2008.